
	
		II
		111th CONGRESS
		1st Session
		S. 1226
		IN THE SENATE OF THE UNITED STATES
		
			June 10, 2009
			Mr. Casey (for himself,
			 Mr. Bennet, and Mr. Specter) introduced the following bill; which
			 was read twice and referred to the Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Richard B. Russell National School Lunch Act
		  to improve paperless enrollment and efficiency for the national school lunch
		  and school breakfast programs, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Paperless Enrollment for School
			 Meals Act of 2009.
		2.Data-based
			 eligibility for school meals programs
			(a)EligibilitySection
			 11(a)(1) of the Richard B. Russell National School Lunch Act (42 U.S.C.
			 1759a(a)(1)) is amended by adding at the end the following:
				
					(F)Data-based
				eligibility
						(i)In
				generalA school or local educational agency may elect to receive
				special assistance payments under clause (ii) in lieu of special assistance
				payments otherwise made available under this paragraph based on applications
				for free and reduced price lunches if the school or local educational
				agency—
							(I)elects to serve
				all children in the school or local educational agency free lunches and
				breakfasts under the school lunch program and school breakfast program
				established under section 4 of the Child
				Nutrition Act of 1966 (42 U.S.C. 1773), during a period of 5
				successive school years; and
							(II)pays, from
				sources other than Federal funds, the costs of serving the lunches or
				breakfasts that are in excess of the value of assistance received under this
				Act and the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.).
							(ii)Alternative
				data sourcesSubject to criteria established by the Secretary not
				later than December 31, 2010, special assistance payments under clause (i) may
				be based on an estimate of the number of children eligible for free and reduced
				price lunches under section 9(b)(1)(A) derived from recent data other than
				applications, including—
							(I)a socioeconomic
				survey of a representative sample of households of students, which may exclude
				students who have been directly certified under paragraphs (4) and (5) of
				section 9(b);
							(II)data from the
				American Community Survey of the Bureau of the Census;
							(III)data on receipt
				of income-tested public benefits by students or the households of students or
				income data collected by public benefit programs, including—
								(aa)the supplemental
				nutrition assistance program established under the
				Food and Nutrition Act of 2008 (7
				U.S.C. 2011 et seq.);
								(bb)the medical
				assistance program under the State Medicaid program under title XIX of the
				Social Security Act (42 U.S.C. 1396 et seq.);
								(cc)the supplemental
				security income program established under title XVI of that Act (42 U.S.C. 1381
				et seq.); and
								(dd)the program of
				block grants to States for temporary assistance for needy families established
				under part A of title IV of that Act (42 U.S.C. 601 et seq.); or
								(IV)other data,
				including State or local survey data and State or local tax records.
							(iii)Payments
							(I)Free
				mealsFor each month of the period during which a school or local
				educational agency described in clause (i) serves free lunches or breakfasts to
				all enrolled children, special assistance payments at the rate for free meals
				shall be made for a percentage of all reimbursable meals served that is equal
				to the percentage of students estimated to be eligible for free meals.
							(II)Reduced price
				mealsFor each month of the period during which the school or
				local educational agency serves free lunches or breakfasts to all enrolled
				children, special assistance payments at the rate for reduced price meals shall
				be made for a percentage of all reimbursable meals served that is equal to the
				percentage of students estimated to be eligible for reduced price meals.
							(III)Other
				mealsFor each month of the period during which the school or
				local educational agency serves free lunches or breakfasts to all enrolled
				children, food assistance payments at the rate provided under section 4 shall
				be made for the remainder of the reimbursable meals served.
							(iv)Renewals
							(I)In
				generalA school or local educational agency described in clause
				(i) may reapply to the Secretary at the end of the period described in clause
				(i), and at the end of each period thereafter for which the school or local
				educational agency receives special assistance payments under this
				subparagraph, for the purpose of continuing to receive the reimbursements and
				assistance for a subsequent 5-school-year period.
							(II)ApprovalThe
				Secretary shall approve an application under this clause if available
				socioeconomic data demonstrate that the income level of the population of the
				school or local educational agency has remained consistent with or below the
				income level of the population of the school or local educational agency in the
				last year in which reimbursement rates were determined under clause
				(ii).
							(III)DataNot
				later than December 31, 2010, the Secretary shall establish criteria regarding
				the socioeconomic data that may be used when applying for a renewal of the
				special assistance payments for a subsequent 5-school-year period.
							(G)High-poverty
				areas
						(i)In
				generalA school or local educational agency may elect to receive
				special assistance payments under clause (ii) in lieu of special assistance
				payments otherwise made available under this paragraph based on applications
				for free and reduced price lunches if the school or local educational
				agency—
							(I)during a period
				of 2 successive school years, elects to serve all children in the school or
				local educational agency free lunches and breakfasts under the school lunch
				program under this Act and the school breakfast program established under
				section 4 of the Child Nutrition Act of
				1966 (42 U.S.C. 1773);
							(II)pays, from
				sources other than Federal funds, the costs of serving the lunches or
				breakfasts that are in excess of the value of assistance received under this
				Act and the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.); and
							(III)(aa)for a local
				educational agency, for the prior school year, directly certified under
				paragraphs (4) and (5) of section 9(b) at least 50 percent of the enrolled
				students;
								(bb)for a school, for the prior school
				year, directly certified under paragraphs (4) and (5) of section 9(b) at least
				60 percent of the enrolled students; or
								(cc)for a local educational agency or
				school that received payments under this subparagraph for the prior school
				year, directly certifies under paragraphs (4) and (5) of section 9(b) at least
				40 or 50 percent, respectively, of the enrolled students.
								(ii)Payments
							(I)In
				generalFor each month of the school year, special assistance
				payments at the rate for free meals shall be made under this subparagraph for a
				percentage of all reimbursable meals served in an amount equal to the product
				obtained by multiplying—
								(aa)1.5; by
								(bb)the percentage
				of students directly certified under paragraphs (4) and (5) of section 9(b), up
				to a maximum of 100 percent.
								(II)Other
				mealsThe percentage of meals served that is not described in
				subclause (I) shall be reimbursed at the rate provided under section 4.
							(iii)Election of
				option
							(I)In
				generalAny school or local educational agency eligible for the
				option under clause (i) may elect to receive special assistance payments under
				clause (ii) for the next school year if the school or local educational agency
				provides to the State agency evidence of the percentage of students directly
				certified not later than June 30 of the current school year.
							(II)State agency
				notificationNot later than May 1 of each school year, each State
				agency shall notify—
								(aa)any local
				educational agency that appears, based on reported verification summary data,
				to have directly certified at least 50 percent of the enrolled students for the
				current school year, that the local educational agency may be eligible to elect
				to receive special assistance payments under clause (ii) for the next 2 school
				years and explain the procedures for the local educational agency to make such
				an election; and
								(bb)any local
				educational agency that appears, based on reported verification summary data,
				to have directly certified at least 40 percent of the enrolled students for the
				current school year, that the local educational agency may become eligible to
				elect to receive special assistance payments under clause (ii) for a future
				school year if the local educational agency directly certifies at least 50
				percent of the enrolled students.
								(III)Local
				educational agency notificationNot later than May 1 of each
				school year, each local educational agency shall notify—
								(aa)any school that
				directly certified at least 60 percent of the enrolled students for the current
				school year, that the school is eligible to elect to receive special assistance
				payments under clause (ii) for the next school year and explain the procedures
				for the school to make such an election; and
								(bb)any school that
				directly certified at least 50 percent of the enrolled students for the current
				school year, that the school may become eligible to elect to receive special
				assistance payments under clause (ii) for a future school year if the school
				directly certifies at least 60 percent of the enrolled students.
								(IV)ProceduresNot
				later than December 31, 2010, the Secretary shall establish procedures for
				State agencies, local educational agencies, and schools to meet the
				requirements of this clause and to exercise the option provided under clause
				(i).
							.
			(b)Conforming
			 amendmentsSection 11(a)(1)(B) of the Richard B. Russell National
			 School Lunch Act (42 U.S.C. 1759a(a)(1)(B)) is amended by striking or
			 (E) and inserting (E), (F), or (G).
			
